Citation Nr: 0713862	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  04-24 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD), prior to 
October 22, 2006.

2.  Entitlement to an initial evaluation in excess of 70 
percent for PTSD, from October 22, 2006.

3.  Entitlement to initial separate 10 percent ratings for 
service-connected bilateral tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Regional Office (RO) that granted service connection for PTSD 
and for tinnitus.  A 50 percent evaluation was assigned for 
PTSD, and a 10 percent evaluation assigned for tinnitus.  
Each of these ratings was effective August 2002.  The veteran 
disagreed with the evaluations assigned for these 
disabilities.  This case was previously before the Board in 
May 2006, at which time it was remanded for additional 
development of the record.  Based on the receipt of 
additional evidence, including the report of an October 2006 
Department of Veterans Affairs (VA) examination, the RO, in a 
January 2007 rating action, increased the evaluation assigned 
to PTSD to 70 percent, effective October 22, 2006.  The case 
is again before the Board for appellate consideration.

As noted in the May 2006 remand, the evidence raises a claim 
for total disability based on unemployability.  As it does 
not appear from the evidence of record that such claim has 
been adjudicated, it is again referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Prior to October 22, 2006, the veteran's PTSD was 
manifested by sleep problems, limited insight and intrusive 
memories of Vietnam.  He had no panic attacks, memory 
impairment or suicidal ideation.

2.  From October 22, 2006, the veteran's PTSD is manifested 
by mood disturbance, impaired concentration and attention, 
and nonspecific homicidal ideation, but he was fully oriented 
and had no hallucinations, delusions or obsessions.

3.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD, prior to October 22, 2006, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).

2.  The criteria for an initial evaluation in excess of 70 
percent for PTSD, from October 22, 2006, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).

3.  There is no legal basis for the assignment of an 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (as in effect prior to, and from, June 
13, 2003); Smith v. Nicholson, 451 F.3d 1344 (C.A. Fed June 
19, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

In this case, in July 2003 and May and September 2006 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for an increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  The May 2006 letter 
also provided information as to assignment of disability 
rating and effective date in accordance with Dingess.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA 
examination report and private treatment records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for an increased 
rating, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
private treatment records, and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  PTSD 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional impairment 
on the basis of lack of usefulness, and the effects of the 
disabilities upon the person's ordinary activity, 38 C.F.R. 
§ 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence); spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The issue in this case is whether a rating in excess of 50 
percent is warranted prior to October 22, 2006, and whether a 
rating in excess of 70 percent is appropriate from that date.  
The evidence supporting the veteran's claim includes his 
statements and some of the medical findings.  When examined 
by the VA in November 2002, he had a constricted affect.  His 
thought content centered on intrusive memories of Vietnam.  
He had limited insight, and his judgment was fair.    

The evidence against the veteran's claim includes the medical 
findings at the time of the VA psychiatric examination in 
November 2002.  A mental status evaluation revealed that he 
was casually dressed and adequately groomed.  He was alert 
and oriented.  His speech was spontaneous and not pressured.  
There were no delusional features and the veteran did not 
appear to be responding to internal stimuli.  His thought 
processes were coherent.  The examiner noted that he was not 
actively dangerous to himself or others.  It was noted the 
veteran was working at a casino which was being built.  The 
diagnosis was PTSD, chronic.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 44.  There was no 
indication that he was having panic attacks or impaired 
judgment.  He did not have suicidal ideation and he was not 
neglectful of his personal appearance or hygiene.  The Board 
recognizes that the veteran had previously seen a counselor 
for anger management, but not for two years.  He related that 
he had not sought psychiatric treatment specifically for 
PTSD, and was not on any medication for it, although the 
examiner suggested he would benefit from it.

The Board acknowledges that the veteran reported that his 
symptoms were worse at the time of the VA psychiatric 
examination in October 2006, and the findings support his 
allegations.  This is recognized by the fact that the RO 
assigned a 70 percent rating based on the findings recorded 
at that time.  In this regard, the Board notes that the 
veteran's mood was dysthymic and his affect somewhat 
dysphoric.  His attention and concentration were mildly 
impaired.  He asserted that, very often, he did not have 
significant motivation to dress, bathe, and groom himself.  
The veteran related symptoms of a mood disorder, and reported 
that he had episodes of low mood, crying spells, guilt, loss 
of interest in things he liked and irritability.  The veteran 
admitted to what sounded like nihilistic ideation and to 
nonspecific homicidal ideation.  

The evidence against the veteran's claim includes the 
findings on the October 2006 VA psychiatric examination.  It 
is noted that there was no evidence of obvious 
hallucinations, delusions, obsessions or compulsions.  He was 
fully oriented.  He did not relate symptoms significant for 
panic or thought disorder.  No cognitive dysfunction was 
observed.  Despite the veteran's assertions, he was noted to 
be appropriately dressed and well groomed.  No memory 
impairment was reported.  The Board acknowledges that a 
Global Assessment of Functioning score of 38 was assigned, 
and that the examiner commented that the veteran's PTSD is 
severe.  This is consistent with the criteria for a 70 
percent evaluation.  While the veteran has reported 
nonspecific homicidal ideation, and a history of assaultive 
behavior, there is no indication in the record that the 
veteran is a persistent danger to himself or others.  Such a 
finding is also supported by the GAF scores assigned.  In 
this regard, GAF scores from 11 to 20 indicate that there is 
some danger of hurting oneself or others, and the veteran has 
not been assigned such a score.  See Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition 
(DSM IV).  The 70 percent evaluation currently assigned 
contemplates difficulty in impulse control with occasional 
periods of violence.

In sum, the Board concludes that the medical findings on the 
VA psychiatric examinations of record are of greater 
probative value than the veteran's allegations regarding the 
severity of his PTSD.  The Board finds that the preponderance 
of the evidence is against the claim for a rating in excess 
of 50 percent, prior to October 22, 2006, or a rating in 
excess of 70 percent from that date.  



	II.  Tinnitus 

A February 2003 rating decision established service 
connection for tinnitus, and assigned a 10 percent 
evaluation.  In March 2003 the veteran requested separate 10 
percent evaluations for each ear.  

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
of Appeals for Veterans Claims (Court) held that the pre-1999 
and pre-June 13, 2003 versions of Diagnostic Code 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (C.A. 
Fed June 19, 2006), the Federal Circuit concluded that the 
Court erred in not deferring to the VA's interpretation of 
its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260, which limits a veteran to a single disability rating 
for tinnitus, regardless whether the tinnitus is unilateral 
or bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board notes that there are some claims to which VCAA does 
not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  One such claim is where, as here, there is no 
dispute as to the facts, and the law is dispositive.  Mason 
v. Principi, 16 Vet. App. 129.  The Court has held that the 
VCAA does not affect matters on appeal when the question is 
limited to statutory interpretation, as is true in this case.  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  



ORDER

An initial evidence in excess of 50 percent for PTSD, prior 
to October 22, 2006, is denied.

An initial evaluation in excess of 70 percent for PTSD, from 
October 22, 2006, is denied.

A rating in excess of 10 percent for tinnitus, to include a 
separate evaluation for each ear, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


